DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 30-31, 41, and 46 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suh et al., US 2009/0093374.
Suh et al. disclose a device comprising a fluidic path between first and second substrates, a fluidic interface at one end including an inlet opening 32 and outlet opening 34; well substrate in the second substrate and including wells 22 that open in a well chamber in the fluidic path connected to a fluidic inlet passage from the inlet opening and an outlet passage to the outlet opening. (Figures 1-5, 11, 13). The number of wells can be 384.  
As to claim 46, one can choose to couple a container to the interface as one desires or by whatever means one desires. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Instant Claim(s) 30-31 and 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson et al. (US Patent, US 6818185, “Cartridge for conducting a chemical reaction”, filed 30 May 2000), in view of Nagai et al. (Analytical Chemistry, 2001, vol. 73, pgs. 1043-1047, “Development of a microchamber array for picoliter PCR”).
Peterson et al. (US 6818185), teach throughout the document, and especially in the first paragraph of the text, and figures, a device and method for performing chemical reactions, comprising microfluidic channels and reaction compartments.
Regarding instant claim 30, Peterson et al. (US 6818185) teach a device for performing chemical reactions, comprising microfluidic channels and reaction chambers, in which a microfluidic device comprises a planar frame defining a fluidic path between a first planar surface and a second planar surface, in which a planar frame comprises element 46 of figure 21, in which the planar surfaces comprise elements 48 of figure 21, and the fluidic path comprises elements 41, 42, 43, 50, and 52, of figure 21, ((Instant claim 1) see Peterson et al. (US 6818185), page 37, column 10, lines 17-59, and figure 21, elements 41, 42, 43, 46, 48, 50, and 52,).  
Peterson et al. (US 6818185) teach a device and a method for performing chemical reactions, comprising microfluidic channels and reaction chambers, in which a fluidic interface comprises one end of the planar frame, in which the fluidic interface comprises a fluidic inlet and fluidic outlet; in which the fluidic interface at one end of the planar frame comprises elements 41, 43, 44A, 44B, in which element 41 of figure 21 comprises a fluidic inlet, in which element 43 of figure 21 comprises a fluidic outlet, see Peterson et al. (US 6818185), page 37, column 10, lines 17-59, and figure 21, elements 41, 43, 44A, and 44B,).  
Peterson et al. (US 6818185) teach a device and a method for performing chemical reactions, comprising microfluidic channels and reaction chambers, the well chamber being arranged in the planar frame between the first or second surface and the well-substrate, in which the well chamber comprising elements 42, of figure 21, resides between planar surfaces 48 of figure 21, see Peterson et al. (US 6818185), page 37, column 10, lines 17-59, and figure 21, elements 42, 48).  
Peterson et al. (US 6818185) teach a device and a method for performing chemical reactions, comprising microfluidic channels and reaction chambers, the well chamber being in fluidic communication between the fluidic inlet and the fluidic outlet, in which the elements 41, 42, 43, 50, and 52, of figure 21, comprise fluidic communication with a fluidic inlet (element 41 of figure 21) and a fluidic outlet (element 43 of figure 21), see Peterson et al. (US 6818185), page 37, column 10, lines 17-59, and figure 21, elements 41, 42, 43, 50, and 52,).  
Regarding instant claims 42-43, Peterson et al. (US 6818185) teach a device a comprising microfluidic channels and reaction chambers, in which a planar frame comprises element 46 of figure 21, in which the planar surfaces comprise elements 48 of figure 21, in which the planar surfaces, two elements 48 of figure 21, are sealed to the frame, element 46 of figure 21,  see Peterson et al. (US 6818185), page 37, column 10, lines 17-59, and figure 21, elements 46, and 48).  
Regarding instant claim 46, Peterson et al. (US 6818185) teach a device and a method for performing chemical reactions, comprising microfluidic channels and reaction chambers, in which sample chamber, element 65 of figure 9, is in fluidic connected to well chamber, element 42 of figure 9, see Peterson et al. (US 6818185), page 40, column 16, lines 48-67, to page 41, column 17, lines 1-34,  and figure 9, elements 40, 42, and 62,). 
As to claims 44-45, Peterson et al. discloses that the components of the device can be integral via molding processes. (column 13, lines 22-25).  
What Peterson et al. (US 6818185) does not teach a well chamber including a well substrate defining a plurality of wells.
Nagai et al. (2001) teach throughout the document, and especially in the first paragraph of the text, and figures, a device comprising micro-chamber arrays, a method of making micro-chamber arrays, and method for performing PCR reactions in micro-chamber arrays, in which wells ranged in volume from picoliter to microliter amounts.
Nagai et al. (2001) teach a device and method for performing PCR reactions in micro-chamber arrays, in which the fluidic path further includes a well chamber having a well-substrate configured with a plurality of wells, ((Instant claim 1) see Nagai et al. (2001), page 1044, column 1, paragraph 5, through column 2, paragraph1, and figures 1A, 1B, and 3).  
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made, to combine the method of Peterson et al. (US 6818185), which teaches a device comprising microfluidic channels and reaction chambers, with the micro-chamber arrays of Nagai et al. (2001), in which the wells of the micro-chamber array comprised volumes in the range of picoliter to microliter to allow for sample throughput that allows synthesizing of a huge number of samples simultaneously as taught by Nagai. (page 1043, right column).
One of ordinary skill in the art would have been motivated to combine the method of Peterson et al. (US 6818185), which teaches a device comprising microfluidic channels and reaction chambers, with the micro-chamber arrays of Nagai et al. (2001), in which the wells of the micro-chamber array comprised volumes in the range of picoliter to microliter, for the advantage of increasing PCR array throughput by increasing chamber density, providing greater reactant concentration by decreasing chamber volume, as well as facilitating screening of infinitesimal biomaterials, all advantageous according to Nagai et al. (2001), page 1043, column 2, paragraph 2, and page 1044, column 1, paragraph 2,. 
One of ordinary skill in the art would have had a reasonable expectation of success in combining the method of Peterson et al. (US 6818185,), which teaches a device comprising microfluidic channels and reaction chambers, with the micro-chamber arrays of Nagai et al. (2001), in which the wells of the micro-chamber array comprised volumes in the range of picoliter to microliter, because each reference concerns microfluidic reaction chambers. Thus, the teachings of Nagai et al. (2001) are well suited toward the interest of Peterson et al. (US 6818185).  
Therefore, the subject matter of the instant claims was obvious to one of ordinary skill in the art to make and use at the time the claimed invention was made based on the combined teachings of Peterson et al. (US 6818185) and Nagai et al. (2001).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15-16, 18-19, and 21-22of U.S. Patent No. 10,767,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and scope of the instant claims are disclosed and encompassed within the claims of the patent.
Claims 30-31, 34-40, and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 19 of U.S. Patent No. 9,914,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and scope of the instant claims are disclosed and encompassed within the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798